                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

UNITED STATES OF AMERICA,

            Plaintiff,

      v.                                                Case No. 17-cr-31-pp

KENNETH CHURCHILL,

            Defendant.
______________________________________________________________________________

    ORDER DENYING MOTION FOR MODIFICATION OR REDUCTION OF
SENTENCE PURSUANT TO 18 U.S.C. §3582(C)(2) (GUIDELINE AMENDMENT
                           NO. 782) (DKT. NO. 39)
______________________________________________________________________________

      On February 15, 2017, the defendant signed a plea agreement, admitting

to knowingly and intentionally distributing heroin. Dkt. No. 2. The court

accepted his guilty plea and found him guilty on March 21, 2017. Dkt. No. 7.

On July 17, 2017, the court sentenced the defendant to serve forty months in

custody. Dkt. Nos. 30, 31. The court found the defendant responsible for at

least 100 grams but less than 400 grams of heroin.

      The defendant has filed a motion asking the court to modify or reduce his

forty-month sentence. Dkt. No. 39. He refers to several different authorities in

support of his request. First, he asks the court to reduce his sentence under 18

U.S.C. §3582(c)(2). That law allows a court to reduce a defendant’s sentence if

he was “sentenced to a term of imprisonment based on a sentencing range that

has been subsequently lowered by the Sentencing Commission pursuant to 28

U.S.C. 994(o).” This court sentenced the defendant under the 2016 Sentencing

Guidelines. At the time the court sentenced the defendant in July 2017, the

offense level for 100 to 400 grams of heroin was 24. The Sentencing

                                        1
Commission has not reduced that guideline since that time. Today, under the

2018 guidelines, the offense level for 100 to 400 grams of heroin remains 24.

The defendant is not entitled to a sentence reduction under §3583(c)(2).

      The defendant also refers to Amendment 782 in support of his request

for a sentence reduction. Dkt. No. 39. In April 2014, the Sentencing

Commission voted to reduce the applicable guideline ranges for drug offenses

by two offense levels. The amendment that implemented that reduction was

Amendment 782; it went into effect on November 1, 2014—over two and a half

years before the court sentenced the defendant in July 2017. The defendant

already has had the benefit of the reduced guideline ranges that resulted from

Amendment 782, because they were in effect when the court sentenced him in

the summer of 2017. He is not entitled to a reduction under that amendment.

      Finally, the defendant says (incorrectly) that §3582(c)(2) and Amendment

782 “made a reduction in the base offense level as of December 21, 2018 when

President Trump signed The First Step Act into law . . . .” Dkt. No. 39. Under

the federal drug laws, convictions for the possession, manufacture or

distribution of certain amounts of certain drugs triggers harsh mandatory

minimum sentences. Cocaine base, or “crack” is one of those drugs. Before

August 2010, possession of only five grams of cocaine base triggered a

mandatory minimum sentence of five years, while it took 100 times that much

powder cocaine to trigger the same mandatory minimum. On August 3, 2010,

President Obama signed the Fair Sentencing Act of 2010. This law reduced the

disparity between the amount of cocaine base and powder cocaine necessary to

trigger the mandatory minimums from a ratio of 100:1 to a ratio of 18:1. The

law, however, did not apply retroactively to people who were sentenced for

crack offenses prior to August 3, 2010.


                                          2
      On December 21, 2018, President Trump signed into law the First Step

Act of 2018. Among other things, the First Step Act allows defendants

convicted of crack offenses who were sentenced before the Fair Sentencing Act

of 2010 went into effect to ask the court to resentence them as if the Fair

Sentencing Act had been in effect when they were sentenced. For example, a

person sentenced for distributing twenty grams of crack in 2008 faced a

mandatory minimum sentence of five years. Under the First Step Act, that

defendant now can ask the sentencing court to resentence him as if the Fair

Sentencing Act had been in effect in 2008. If the court agreed to do that, he

would be resentenced as if no mandatory minimum sentence applied.

      The defendant does not qualify for a sentence reduction under the First

Step Act. He possessed and distributed heroin, not crack. The court sentenced

him in 2017, after the Fair Sentencing Act went into effect.

      The defendant does not qualify for a sentence reduction under any of the

authorities he has cited.

      The court DENIES the defendant’s motion for modification or reduction

of sentence. Dkt. No. 39.

      Dated in Milwaukee, Wisconsin this 25th day of April, 2019.

                                BY THE COURT:


                               ______________________________________
                               HON. PAMELA PEPPER
                               United States District Judge




                                        3
